                      Case 1:19-cv-00163-PB Document 65 Filed 04/16/19 Page 1 of 2
USDCNH-96 (Rev. 7/14) Appearance of Counsel


                                    UNITED STATES DISTRICT COURT
                                                            for the
                                                 District of New Hampshire


        New Hampshire Lottery Commission, et al.               )
                            Plaintiff                          )
                               v.                              )      Case No.
William Barr, in his official capacity As Attorney Gene        )
                           Defendant                           )

                                        AMICUS CURIAE APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

                                                                                                                       .


Date:         04/15/2019                                                              /s/ Stephen N. Zaharias
                                                                                         Attorney’s signature


                                                                              Stephen N. Zaharias (NH Bar 265814)
                                                                                     Printed name and bar number

                                                                                  Wadleigh, Starr & Peters, PLLC
                                                                                        95 Market Street
                                                                                     Manchester, NH 03101
                                                                                               Address

                                                                                   szaharias@wadleighlaw.com
                                                                                            E-mail address



                                                                                          Telephone number



                                                                                             FAX number
                 Case 1:19-cv-00163-PB Document 65 Filed 04/16/19 Page 2 of 2
   You need not complete a certificate of service for any party served electronically using the court's CM/ECF system.

                                           CERTIFICATE OF SERVICE

I hereby certify that this Appearance was served on the following persons on this date and in the
manner specified herein:

Electronically Served Through ECF:
All parties of record who have filed an electronic appearance.



Conventionally Served:




         04/15/2019                                                        /S/ Stephen N. Zaharias
Date                                                       Signature




         Print                                      Save As...                                 Reset
